Citation Nr: 0842604	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  03-36 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for a disability 
manifested by a swallowing problem, including as secondary to 
service-connected diabetes mellitus.  

2.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.

3.  Entitlement to a higher initial rating for service-
connected peripheral neuropathy of the left lower extremity, 
currently evaluated as 20 percent disabling.

4.  Entitlement to a higher initial rating for service-
connected peripheral neuropathy of the right lower extremity, 
currently evaluated as 20 percent disabling.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, the Board remanded the above matter for further 
development.  

The issues of entitlement to higher initial ratings for 
peripheral neuropathy of the left and right lower extremities 
and entitlement to special monthly compensation for aid and 
attendance/housebound status are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A swallowing problem was not manifested during service, 
nor is a disability manifested by a swallowing problem 
otherwise causally related to such service, or to a service-
connected disability.

2.  The veteran's PTSD is not productive of a disability 
picture which more nearly approximates occupational and 
social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  A disability manifested by a swallowing problem was not 
incurred in or aggravated by the veteran's active service, 
nor is such a disability proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 30 percent for the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in November 2002, February 2003 and May 2006, the first 
two sent before initially deciding those claims in a rating 
decision dated in April 2003.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection and an increased rating, any questions as 
to the appropriate disability rating for the service 
connection claim and effective dates to be assigned are 
rendered moot.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for a higher initial 
rating for PTSD originates, however, from the grant of 
service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable to the PTSD claim.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to these claims, 
including service medical records and post-service VA and 
private treatment records.  The veteran does not now claim 
that there is any outstanding evidence for VA to secure in 
support of his claims.  In fact, in written statements 
received in May 2006, the veteran indicated that he had no 
other information or evidence to submit to VA.

The RO also conducted medical inquiry in an effort to 
substantiate the claims being decided by affording him VA 
examinations.  Since then, the veteran has not alleged that 
the reports of these examinations are inadequate to decide 
the claims being decided.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. Apr. 5, 2006) (holding 
that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent that 
it affects the essential fairness of the adjudication).

Swallowing Problem

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran claims entitlement to service connection for a 
disability manifested by a swallowing problem, including as 
secondary to service-connected diabetes mellitus.  Service 
connection is in effect for diabetes mellitus, currently 
rated 40 percent disabling.  

A service Report of Medical Examination dated in November 
1968 for separation purposes reflects that the veteran's 
mouth and throat were clinically evaluated as normal.  There 
are no service medical records related to a swallowing 
problem.  

VA outpatient treatment records dated in October 2001 reflect 
that the veteran complained of a 30 year history of dysphagia 
with solids and liquids.  

The veteran underwent a VA examination in July 2008.  He 
reported that he had difficulty swallowing both liquids and 
solids with at least one episode per meal every day for 
years.  He described this as a "choking" sensation  

Following physical examination, the examiner noted that the 
swallowing difficulty might be more oropharyngeal in nature.  
The examiner did not feel that the swallowing difficulty was 
at all related to diabetes.  The examiner opined that it was 
less likely than not that the veteran's difficulty swallowing 
was related to service activity.  The examiner reasoned that 
it was described more as a choking sensation and did not seem 
to be gastroparesis in nature.  The examiner did not find 
documentation referring to some dysarthric speech at least 
occurring possibly at the time of his gallbladder operation 
in the early 1970's.  

Although the veteran has asserted that he sustained a 
swallowing problem in service, the fact remains, however, 
that the November 1968 examination report showed the mouth 
and throat were clinically evaluated as normal.  The Board 
views this in-service examination report as competent 
evidence that there was no swallowing problem at that time.  

Moreover, the record does not show pertinent complaints or 
medical treatment for a number of years after discharge from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of a disability manifested by a swallowing problem for nearly 
33 years between the period of active duty and the evidence 
showing treatment and evaluation for a swallowing problem is 
itself evidence which tends to show that no swallowing 
problem was incurred as a result of service.  

The veteran has also claimed that a swallowing problem 
developed due to his service-connected diabetes mellitus.  
However, the July 2008 VA examiner opined that the veteran's 
swallowing problem was not related to his diabetes mellitus.  
The examiner did not relate any swallowing problem to 
diabetes mellitus.  

In summary, there is no probative evidence of a swallowing 
problem in service; no probative evidence of a nexus between 
the veteran's swallowing problem and his period of active 
duty service; and no persuasive medical evidence of a causal 
relationship between the veteran's swallowing problem and his 
service-connected diabetes mellitus.  Thus, service 
connection for a swallowing problem is not warranted.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

Criteria & Analysis

The veteran contends that an increased rating is warranted 
for PTSD.  A 30 percent disability rating for PTSD has been 
assigned, effective June 24, 2002 under Diagnostic Code 9411.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Under Diagnostic Code 9411, the criteria for mental 
disorders, including PTSD, is as follows:

A 30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The veteran underwent a VA examination in August 2003.  The 
examiner noted startle response, labile affect and 
depression.  The examiner also noted visual hallucinations, 
crying spells and suicidal ideation.  The examiner diagnosed 
mild PTSD.  

The veteran underwent another VA examination in June 2006.  
He reported irritability and reported that he had outbursts 
of anger.  He stated that he had great difficulty interacting 
with others.  He related that he had difficulty establishing 
and maintaining relationships.  However, he reported a 
positive relationship with his children.  He added that he 
had difficulty concentrating.  The examiner noted that the 
veteran had sustained brain damage due to high fevers and an 
overdose of antibiotics, which occurred following gallbladder 
surgery in 1972.  The examiner noted that symptoms such as 
difficulty concentrating and having difficulty remembering 
some of the events that occurred in Vietnam were potentially 
due to the brain injury that he had sustained.  

Upon mental status examination, the veteran was oriented 
times three.  His tone and rate of speech were abnormal.  His 
speech was slurred and he often had difficulty retrieving 
particular words needed to describe his experiences.  His 
affect was normal.  He did not report experiencing a 
depressed mood, nor did he report experiencing suicidal 
ideation.  His thought content was appropriate and goal 
directed.  He denied any delusions, paranoid thoughts, or 
auditory hallucinations.  The examiner noted that it did not 
appear that the veteran was responding to any internal 
stimuli throughout the course of the interview.  The veteran 
appeared to have significant difficulty with long term 
memory.  The examiner diagnosed delayed chronic PTSD.  

The veteran underwent another VA examination in June 2008.  
He stated that he was sad and depressed.  He reported that he 
was unable to read or concentrate.  

Upon mental status examination, the veteran had adequate 
personal hygiene.  His speech was dysarthric, reflecting the 
motor aphasia he had as a part of dementia.  Speech was very 
slurred with prolonged latency and he was unable to 
articulate or pronounce words.  Affect was intense and sad.  
He was tearful on occasion throughout the interview.  He 
completely denied homicidal or suicidal ideation, intention 
or plan.  Thought process was coherent, relevant, and goal-
directed but it was very difficult to follow his stream of 
thought due to the speech impediment.  Thought was not 
delusional.  The veteran had no psychotic features, no 
hallucinations or illusions during the interview.  The 
veteran's cognitive skills showed significant impairment.  
Although his attention and concentration were good, he was 
not oriented to the time or date.  He stated, with 
difficulty, that the year was 2006 or 2007.  He mentioned 
that the month was July.  He was hardly able to know that it 
was summer, although the temperature was almost 100 degrees.  
He did not know the name of the current United States or the 
former president.  He was unable to subtract $1.20 from 
$3.00.  He was unable to do serial sevens or threes.  He was 
unable to subtract 3 from 20.  The examiner diagnosed PTSD.  
Based upon the review of the records and the examination, the 
examiner opined that his symptoms were being better 
controlled by medication than they were in 2003.  The 
examiner opined that his dementia was the main reason why he 
stopped working and the main reason why he was unable to be 
employed.  The examiner concluded that the severity of his 
service-connected PTSD symptoms since August 2003 did not get 
worse and also concluded that since August 2003; PTSD alone 
did not cause the occupational, social and interpersonal 
relationship impairment in regard to his productivity or 
deficiency at work, with family, school, relationships, 
thinking or mood.  

Although the VA examination reports reflect that the veteran 
has occupational, social and interpersonal relationship 
impairment, it was noted that PTSD alone was not the cause.  
The veteran also had depression, speech difficulties, 
significant difficulty with long term memory and sad affect.  
However, as noted above, the June 2008 examiner concluded 
that the veteran's PTSD symptoms have not become more severe 
and that his dementia is the main cause of his occupational 
impairment.  Moreover, the examination reports do not show 
that other symptoms of the veteran's PTSD meet or more nearly 
approximate the criteria for a 50 percent schedular rating.  
For example, the June 2008 VA examiner noted that the 
veteran's thought process was coherent, relevant and goal-
directed.  The preponderance of the evidence is against a 
finding that the PTSD meets the regulatory criteria for a 
rating in excess of 30 percent. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  During the period prior to September 
24, 2004, the record does not show that the PTSD resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  During the period in question, 
the impact of his PTSD on his ability to hold employment 
appears to be adequately contemplated by the currently 
assigned 30 percent rating.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for swallowing problem, to include as 
secondary to service-connected diabetes mellitus, is not 
warranted.  

A higher initial rating than 30 percent for PTSD is not 
warranted.  


REMAND

In the September 2007 remand, the RO was instructed to take 
appropriate action for the veteran to be scheduled for a VA 
examination, to include all appropriate studies, to assess 
the severity of his peripheral neuropathy of the left and 
right lower extremities.  The RO was instructed to take 
appropriate action so that the examiner noted all nerves 
affected by the peripheral neuropathy in the veteran's lower 
extremities and indicated whether the peripheral neuropathy 
in each lower extremity constituted mild, moderate, or severe 
incomplete paralysis, or complete paralysis of the affected 
nerve.  

Additional examination was duly conducted in July 2008.  
However, the examiner did not indicate whether the peripheral 
neuropathy in each lower extremity constituted mild, 
moderate, or severe incomplete paralysis, or complete 
paralysis of the affected nerve.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to insure compliance.  Stegall v. West, 
11 Vet.App. 268, 271 (1998).

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  The most recent VA examination in connection 
with the veteran's claim for aid and attendance/housebound 
status due to his service-connected disabilities was 
conducted in March 2005.  The Board believes a more current 
examination should be attempted in order to determine the 
extent to which the veteran's service-connected disabilities 
render him housebound or require the daily aid and attendance 
of another person.  See 38 C.F.R. § 3.351, 3.352 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for initial evaluations in excess of 20 
percent for peripheral neuropathy of the 
left and right lower extremities.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:  

a) note all nerves affected by the 
peripheral neuropathy in the 
veteran's lower extremities;

b) indicate whether the peripheral 
neuropathy in each lower extremity 
constitutes mild, moderate, or 
severe incomplete paralysis, or 
complete paralysis of the affected 
nerve; and

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  The AMC should take the appropriate 
steps to arrange for a VA examination 
with an individual with the expertise to 
determine if the veteran has a permanent 
need for regular aid and attendance or is 
housebound due to his service-connected 
disabilities.

The examiner is requested to render an 
opinion as to whether the veteran's 
disabilities result in physical or mental 
impairment that render him so helpless as 
to require the regular aid and attendance 
of another person.  The examiner is 
requested to consider each existing 
condition and its impact on the veteran's 
ability to perform acts of daily living, 
including keeping himself clean and 
presentable, feeding, dressing and 
undressing himself, and attending to his 
needs of nature.

3.  After the above has been completed, 
the AMC must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issues on 
appeal continue to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


